Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 12, 1996, which ruled that claimant was ineligible to receive additional unemployment insurance benefits pursuant to Labor Law § 599 (2).
Claimant received unemployment insurance benefits from January 30, 1995 until September 17, 1995. During that time *822claimant also received additional benefits pursuant to Labor Law § 599 to attend a desktop publishing course. Thereafter, on August 14, 1995, claimant was referred to a word processing course offered by the Consortium for Worker Education. According to the latter’s letter of acceptance, claimant had applied for the word processing course on October 12, 1995. The Unemployment Insurance Appeal Board denied claimant’s request for additional benefits for the word processing course, finding that her regular benefits had expired prior to her applying for such course. Claimant appeals, contending that the Board erroneously based its decision on hearsay evidence contained in the acceptance letter.
Hearings regarding unemployment insurance benefits are not subject to the technical rules of evidence (see, Labor Law § 622 [2]). Inasmuch as the claimant did not, as the Board fairly observed, proffer any compelling evidence that she applied for the word processing course prior to the expiration of her regular benefits (see, Labor Law § 599 [2] [a]), the Board’s decision must be affirmed (see, Matter of Kern [Sweeney], 216 AD2d 769). Claimant’s remaining contentions have been reviewed and found to be lacking in merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.